 



Exhibit 10.45

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of April 1, 2004
(the “Effective Date”), is by and between McKesson Corporation (the “Company”),
a Delaware corporation with its principal office at One Post Street, San
Francisco, California, and Paul C. Julian (“Executive”).

RECITALS

          A.     The Company, in its business, develops and uses certain
Confidential Information (as defined in Paragraph 7(c) below). Such Confidential
Information will necessarily be communicated to or acquired by Executive by
virtue of his employment with the Company, and the Company has spent time,
effort and money to develop such Confidential Information and to promote and
increase its goodwill; and

          B.      The Company desires to retain the services of, and employ,
Executive on its own behalf and on behalf of its affiliated companies for the
period provided in this Agreement and, in so doing, to protect its Confidential
Information and goodwill, and Executive is willing to accept employment by the
Company on a full-time basis for such period, upon the terms and conditions
hereinafter set forth.

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, the parties hereto agree as follows:

          1.      Employment. Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive, and Executive agrees to
accept employment from, and remain in the employ of, the Company for the period
stated in Paragraph 3 hereof.

          2.      Position and Responsibilities. During the period of his
employment hereunder, Executive agrees to serve the Company, and the Company
shall employ Executive, as Senior Vice President and President, McKesson Supply
Solutions, or in such other senior corporate executive capacity or capacities as
may be specified from time to time by the Chief Executive Officer of the Company
(the “Chief Executive Officer”).

          3.      Terms and Duties:

                    (a)      Term of Employment. The period of Executive’s
employment under this Agreement shall be deemed to have commenced on the date of
this Agreement and shall continue until March 31, 2007; provided, however, that
commencing on April 1, 2005, and on each April 1st thereafter, the term of this
Agreement shall automatically be extended for one (1) additional year unless
terminated earlier in accordance with Paragraph 8 below (the “Term”). The effect
of such annual one year extensions shall be that this Agreement shall thereupon
continue to have a new three year term, without regard to the number of any
prior extensions.

                    (b)      Duties. During the period of his employment
hereunder and except for illness, reasonable vacation periods and reasonable
leaves of absence, Executive shall devote his best efforts and all his business
time, attention and skill to the business and affairs of the

1



--------------------------------------------------------------------------------



 



Company and its affiliated companies, as such business and affairs now exist and
as they may be hereafter changed or added to, under and pursuant to the general
direction of the Board of Directors of the Company (the “Board”); provided,
however, that, with the approval of the Chief Executive Officer, Executive may
serve, or continue to serve, on the boards of directors of, hold any other
offices or positions in, companies or organizations which, in such officer’s
judgment, will not present any conflict of interest with the Company or any of
its subsidiaries or affiliates or divisions, or materially affect the
performance of Executive’s duties pursuant to this Agreement. The Company shall
retain full direction and control of the means and methods by which Executive
performs the services for which he is employed hereunder. The services which are
to be employed by Executive hereunder are to be rendered in the State of
California, or in such other place or places in the United States or elsewhere
as may be determined from time to time by the Board, but are to be rendered
primarily at the headquarters of the Company in San Francisco, California.

          4.      Compensation and Reimbursement of Expenses.

                    (a)      Compensation. During the period of his employment
hereunder, Executive shall be paid a salary, in monthly or semi-monthly
installments (in accordance with the Company’s normal payroll practices for
senior executive officers), at the rate of Six Hundred Thousand Dollars
($600,000.00) per year, or such higher salary as may be from time to time
approved by the Board (or any duly authorized Committee thereof) (any such
higher salary so approved to be thereafter the minimum salary payable to
Executive during the remainder of the term hereof), plus such additional
incentive compensation, if any, as may be awarded to him yearly by the Board (or
any duly authorized Committee thereof). For purposes of the MIP (as defined in
paragraph 5 below), for each of the Company’s fiscal years ending during the
term of this Agreement, Executive’s Individual Target Award shall be 80% of his
base salary for the applicable Year (as defined in the MIP). In addition, in
years when the Company achieves one hundred percent (100%) of the Business
Scorecard Target applicable to Executive, Executive will receive an award of
restricted stock (or a similar equity equivalent) equal in value on the date of
grant to fifty percent (50%) of Executive’s actual MIP award. Executive shall
also receive an automobile allowance from the Company of One Thousand Dollars
($1,000.00) per month during the term of this Agreement.

                    (b)      Reimbursement of Expenses. The Company shall pay or
reimburse Executive, in accordance with its normal policies and practices, for
all reasonable travel and other expenses incurred by Executive in performing his
obligations hereunder.

          5.      Other Benefits. During the period of his employment hereunder,
Executive shall be entitled to receive all other benefits of employment
generally available to other members of the Company’s senior management and
those benefits for which key executives are or shall become eligible, when and
as he becomes eligible therefore, including without limitation, group health and
life insurance benefits, short and long-term disability plans, deferred
compensation plans, and participation in the Company’s Profit-Sharing Investment
Plan, Employee Stock Purchase Plan, Executive Medical Plan, Management Incentive
Plan (“MIP”), Executive Benefit Retirement Plan (“EBRP”), Executive Survivor
Benefits Plan (“ESBP”), Stock Purchase Plan and 1994 Stock Option and Restricted
Stock Plan (or any other similar plan or arrangement).

2



--------------------------------------------------------------------------------



 



          6.      Benefits Payable Upon Disability or Death.

                    (a)      Disability Benefits. If, during the term of this
Agreement, Executive shall be prevented from properly performing services
hereunder by reason of his illness or other physical or mental incapacity, the
Company shall continue to pay Executive his then current salary hereunder during
the period of such disability or, if less, for a period of (12) calendar months,
at which time the Company’s obligations hereunder shall cease and terminate.

                    (b)      Death Benefits. In the event of the death of
Executive during the term of this Agreement, Executive’s salary payable
hereunder shall continue to be paid to Executive’s surviving spouse or, if there
is no spouse surviving, then to Executive’s designee or representative (as the
case may be) through the six-month period following the end of the calendar
month in which Executive’s death occurs. Thereafter, all of the Company’s
obligations hereunder shall cease and terminate.

                    (c)      Other Plans. The provisions of this Paragraph 6
shall not affect any rights of Executive’s heirs, administrators, executors,
legatees, beneficiaries or assigns under the Company’s Profit-Sharing Investment
Plan, EBRP, ESBP, 1994 Stock Option and Restricted Stock Plan (or any other
similar plan or arrangement), any stock purchase plan or any other employee
benefit plan of the Company, and any such rights shall be governed by the terms
of the respective plans.

          7.      Obligations of Executive During and After Employment.

                    (a)      Noncompetition. Executive agrees that during the
term of his employment hereunder, and for the “Noncompetition Period” (as
hereinafter defined) thereafter following the termination of Executive’s
employment with the Company for any reason, he will not, within the United
States, participate, engage or have any interest in, directly or indirectly, any
person, firm, corporation, or business (where as an employee, officer, director,
agent, creditor, or consultant or in any capacity which calls for the rendering
of personal services, advice, acts of management, operation or control) which
carries on any business or activity competitive with the Company or any
affiliated company (including, without limitation, any products or services
sold, investigated, developed or otherwise pursued by the Company or any
affiliated company at any time or from time to time) without the prior written
consent of the Chief Executive Officer. For purposes of this Paragraph 7(a), the
“Noncompetition Period” shall be deemed to be the period during which Executive
is receiving salary continuation payments hereunder. Should Executive violate
his obligations under this Paragraph 7(a), any further salary continuation
payments or other severance benefits shall immediately cease. This Paragraph
7(a) shall survive the termination or expiration of this Agreement.

                    (b)      Unauthorized Use of Confidential Information.
Executive acknowledges and agrees that (i) during the course of his employment
Executive will have produced and/or have access to Confidential Information (as
defined in subparagraph (c) hereof), of the Company and its affiliated
companies, and (ii) the unauthorized use or sale of any of such confidential or
proprietary information at any time would harm the Company and would constitute
unfair competition with the Company either during or after the term of this
Agreement. Therefore, during and subsequent to his employment by the Company and
its affiliated companies,

3



--------------------------------------------------------------------------------



 



Executive agrees to hold in confidence and not, directly or indirectly,
disclose, use, copy or make lists of any such information, except to the extent
expressly authorized by the Company in writing or as required by law. All
records, files, drawings, documents, equipment, and the like, or copies thereof,
relating to the Company’s business, or the business of any of its affiliated
companies, which Executive shall prepare, use, or come into contact with, shall
be and remain the sole property of the Company, and shall not be removed (except
to allow Executive to perform his responsibilities hereunder while traveling for
business purposes or otherwise working away from his office) from the Company’s
or the affiliated company’s premises without its prior written consent, and
shall be promptly returned to the Company upon termination of employment with
the Company and its affiliated companies. This Paragraph 7(b) shall survive the
termination or expiration of this Agreement.

                    (c)     Confidential Information Defined. For purposes of
this Agreement, “Confidential Information” means all information (whether
reduced to written, electronic, magnetic or other tangible form) acquired in any
way by Executive during the course of his employment with the Company or any of
its affiliated companies concerning the products, projects, activities, business
or affairs of the Company and its affiliated companies, or the Company’s or any
of its affiliated company’s customers, including without limitation, (i) all
information concerning trade secrets of the Company and its affiliated
companies, including computer programs, system documentation, special hardware,
product hardware, related software development, manuals, formulae, processes,
methods, machines, compositions, ideas, improvements or inventions of the
Company and its affiliated companies, (ii) all sales and financial information
concerning the Company and its affiliated companies, (iii) all customer and
supplier lists of the Company and its affiliated companies, (iv) all information
concerning products or projects under development by the Company or any of its
affiliated companies or marketing plans for any of those products or projects,
and (v) all information in any way concerning the products, projects,
activities, business or affairs of customers of the Company or any of its
affiliated companies which was furnished to him by the Company or any of its
agents or customers; provided, however, that Confidential Information does not
include information which (A) becomes available to the public other than as a
result of a disclosure by Executive, (B) was available to him on a
non-confidential basis outside of his employment with the Company, or (C)
becomes available to him on a non-confidential basis from a source other than
the Company or any of its agents, creditors, suppliers, lessors, lessees or
customers.

                    (d)      Nonsolicitation. Executive recognizes and
acknowledges that it is essential for the proper protection of the business of
the Company and its affiliated companies that Executive be restrained for a
reasonable period following the termination of Executive’s employment with the
Company and its affiliated companies from (i) soliciting or inducing any
employee of the Company or any of its affiliated companies to leave the employ
of the Company or any of its affiliated companies, (ii) hiring or attempting to
hire any employee of the Company or any of its affiliated companies, or
(iii) soliciting the trade of or trading with the customers of the Company or
any of its affiliated companies for any competitive business purpose.
Accordingly, Executive agrees that during the term of his employment hereunder,
and for the Nonsolicitation Period thereafter following the termination of
Executive’s employment with the Company and its affiliated companies for any
reason, Executive shall not, directly or indirectly, (x) hire, solicit, aid in
or encourage the hiring and/or solicitation of, contract with, aid in or
encourage the contracting with, or induce or encourage to leave the employment
of the Company

4



--------------------------------------------------------------------------------



 



or any its affiliated companies, and (y) solicit, aid in or encourage the
solicitation of, contract with, aid in or encourage the contracting with,
service, or contact any person or entity which is, or was, within three years
prior to the termination of Executive’s employment with the Company and its
affiliated companies, a customer or client of the Company or any of its
affiliated companies for the purpose of offering or selling a product or service
competitive with any of those offered by the Company of any of its affiliated
companies. For purposes of this Paragraph 7(d), the “Nonsolicitation Period”
shall be deemed to be the longer of (i) two (2) years following termination of
Executive’s employment for any reason, or (ii) the period during which Executive
is receiving salary continuation payments hereunder. Should Executive violate
his obligations under this Paragraph 7(d), any further salary continuation
payments or other severance benefits shall immediately cease. This Paragraph
7(d) shall survive the termination or expiration of this Agreement.

                    (e)     Remedy for Breach. Executive agrees that in the
event of a breach or threatened breach of any of the covenants contained in this
Paragraph 7, the Company shall have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.

                    (f)      Blue-Penciling. Executive acknowledges and agrees
that the noncompetition and nonsolicitation provisions contained herein are
reasonable and valid in geographic, temporal and subject matter scope and in all
other respects, and do not impose limitations greater than are necessary to
protect the goodwill, Confidential Information and other business interests of
the Company. Nevertheless, if any court determines that any of said
noncompetition and other restrictive covenants and agreements, or any part
thereof, is unenforceable because of the duration or geographic scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable to the maximum extent permitted by applicable law.

          8.      Termination.

                    (a)      For Cause. Notwithstanding anything herein to the
contrary, the Company may, without liability, terminate Executive’s employment
hereunder for Cause (as defined below) at any time upon written notice from the
Board (or any duly authorized Committee thereof) specifying such Cause, and
thereafter, the Company’s obligations hereunder shall cease and terminate;
provided, however, that such written notice shall not be delivered until after
the Board (or any duly authorized Committee thereof) shall have given Executive
written notice specifying the conduct alleged to have constituted such Cause and
Executive has failed to cure such conduct, if curable, within fifteen (15) days
following receipt of such notice. As used herein, the term “Cause” shall mean
(i) Executive’s willful misconduct, habitual neglect or dishonesty with respect
to matters involving the Company or its subsidiaries which is materially and
demonstrably injurious to the Company, or (ii) a material breach by Executive of
one or more terms of this Agreement.

5



--------------------------------------------------------------------------------



 



                    (b)     Arbitration Required to Confirm Cause. In the event
of a termination for Cause pursuant to subparagraph (a) above, the Company shall
continue to pay Executive’s then current compensation as specified in this
Agreement until the issuance of an arbitration award affirming the Company’s
action. Such arbitration shall be held in accordance with the provisions of
Paragraph 9(d) below. In the event the award upholds the action of the Company,
Executive shall promptly repay to the Company any sums received pursuant to this
subparagraph 8(b), following termination of employment.

                    (c)      Other than For Cause, Performance, Reorganization.
Notwithstanding anything herein to the contrary, the Company may also terminate
Executive’ employment (without regard to any general or specific policies of the
Company relating to the employment or termination of its employees) (i) should
Executive fail to perform his duties hereunder in a manner satisfactory to the
Chief Executive Officer, (ii) should Executive’s position be eliminated as a
result of a reorganization or restructuring of the Company or any of its
affiliated companies, or (iii) for any other reason or reasons, in the Company’s
sole discretion.

                    (d)      Obligations of the Company on Termination of
Employment.

                              (i)      If the Company terminates Executive’s
employment pursuant to subparagraph 8(a) above and the Company’s action is
affirmed as specified in subparagraph 8(b) above or Executive terminates his
employment with the Company other than for Good Reason (as defined in
subparagraph (d)(iii) below), then all of the Company’s obligations hereunder
shall immediately cease and terminate. Executive shall thereupon have no further
right or entitlement to additional salary, incentive compensation payments or
awards, or any perquisites from the Company whatsoever, and Executive’s rights,
if any, under the Company’s employee and executive benefit plans shall be
determined solely in accordance with the express terms of the respective plans.

                              (ii)      If the Company terminates Executive’s
employment pursuant to subparagraph 8(c) above or Executive terminates his
employment with the Company for Good Reason prior to the expiration of the Term,
then in lieu of any benefits payable pursuant to the Company’s Executive
Severance Policy (so long as the compensation and benefits payable hereunder
equal or exceed those payable under said Policy) and in complete satisfaction
and discharge of all of its obligations to Executive hereunder, the Company
shall, provided Executive is not in breach of the provisions of Paragraph 7
hereof and except as provided in Paragraph 9(c) below, and conditioned upon
Executive’s execution of a full release of claims, (A) continue Executive’s then
current base salary, without increase, for the remainder of the Term; provided,
however, that the Company’s obligation to make such salary payments shall be
reduced by any compensation received by Executive from a subsequent employer
during such term, (B) consider Executive for a bonus under the terms of the
Company’s MIP for the fiscal year in which termination occurs (but not for any
subsequent year) provided that any such bonus, if earned, shall be pro-rated to
reflect the portion of the year for which Executive was actively employed,
(C) continue Executive’s automobile allowance and Executive Medical Plan
benefits until the end of the Term, (D) subject to the express special
forfeiture and repayment provisions of the respective plans (or the terms and
conditions applicable thereto), continue the accrual and vesting of Executive’s
rights, benefits and existing awards for the remainder of the Term for purposes
of the EBRP, ESBP, and the Stock Option and Restricted Stock Plan (or any other
similar plan or

6



--------------------------------------------------------------------------------



 



arrangement); provided, however, that (unless otherwise provided by the terms of
the applicable plan; or unless the Board, or any duly authorized Committee
thereof, in its sole discretion determines otherwise) Executive shall in no
event receive or be entitled either to additional grants or awards subsequent to
the date of termination, nor “Approved Retirement” status, under the foregoing
plans, and (E) terminate Executive’s participation in the Company’s
tax-qualified profit-sharing plans, long-term incentive plan, and stock purchase
plans, pursuant to the terms of the respective plans, as of the date of
Executive’s termination of employment.

                              (iii)     For purposes of this Agreement, “Good
Reason” shall mean any of the following actions, if taken without the express
written consent of Executive: (A) any material change by the Company in
Executive’s functions, duties or responsibilities as Senior Vice President and
President, McKesson Supply Solutions, which change would cause Executive’s
position with the Company to become of less dignity, responsibility, importance,
or scope as compared to the position and attributes that applied to Executive as
of the Effective Date; (B) any reduction in Executive’s base salary, other than
a proportional reduction effected as part of an across-the-board reduction
affecting all executive employees of the Company; (C) any material failure by
the Company to comply with any of the provisions of the Agreement; (D) the
Company’s requiring Executive to be based at any office or location more than 25
miles from the office at which Executive is based as of the Effective Date,
except for travel reasonably required in the performance of Executive’s
responsibilities; or (E) any failure by the Company to obtain the express
assumption of the Agreement by any successor or assign of the Company.

          9.      General Provisions.

                    (a)      Executive’s rights and obligations hereunder shall
not be transferable by assignment or otherwise. Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets; and this Agreement shall inure to the benefit of, be
binding upon and be enforceable by, any successor surviving or resulting
corporation, or other entity to which such assets shall be transferred. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

                    (b)      This Agreement (together with the Termination
Agreement dated August 1, 1999) and the rights of Executive with respect to the
benefit plans referred to in Paragraph 5 constitute the entire agreement between
the parties hereto in respect of the employment of Executive by the Company.
This Agreement (together with the Termination Agreement) supersedes and replaces
all prior oral and written agreements, understandings, commitments, and
practices between the parties.

                    (c)     In the event Executive’s employment with the Company
shall terminate under circumstances otherwise providing Executive with a right
to benefits under both Section 5 of the Termination Agreement and
Paragraph 8(d)(ii) of this Agreement, Executive shall be entitled to receive the
greater of the benefits provided therein or herein, calculated individually,
without duplication.

                    (d)      Executive and the Company agree that any dispute,
controversy or claim between them, other than any dispute, controversy claim or
breach arising under Paragraph 7 of

7



--------------------------------------------------------------------------------



 



this Agreement, shall be settled exclusively by final and binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (the “AAA Rules”). A neutral and impartial
arbitrator shall be chosen by mutual agreement of the parties or, if the parties
are unable to agree upon an arbitrator within a reasonable period of time, then
a neutral and impartial arbitrator shall be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the AAA Rules. The
arbitrator shall apply the same substantive law, with the same statutes of
limitations and remedies, that would apply if the claims were brought in court.
The arbitrator also shall prepare a written decision containing the essential
findings and conclusions upon which the decision is based. Either party may
bring an action in court to compel arbitration under this Agreement or to
enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit in any way related to any claim subject to this agreement
to arbitrate. Any arbitration held pursuant to this Paragraph shall take place
in San Francisco, California. Each party shall pay its own costs and attorneys’
fees, unless a party prevails on a statutory claim and the statute provides that
the prevailing party is entitled to payment of its attorneys’ fees. In that
case, the arbitrator may award reasonable attorneys’ fees and costs to the
prevailing party as provided by law. The Company agrees to pay any
administrative costs and fees of the AAA, as well as the costs and fees of the
arbitrator. THE PARTIES UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A
WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED
BY THIS AGREEMENT.

                    (e)     Executive expressly acknowledges and agrees that, in
the event the benefits provided hereunder are subject to the excise tax
provision set forth in Section 4999 of the Internal Revenue Code of 1986, as
amended, (i) Executive shall be responsible for, and (ii) Executive shall not be
entitled to any additional payment from the Company for any Federal, state, and
local income and employment taxes, interest or penalties that may arise in
connection with such benefits.

                    (f)      The provisions of this Agreement shall be regarded
as divisible, and if any of said provisions or any part hereof are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability hereof shall not be affected thereby.

                    (g)      This Agreement may not be amended or modified
except by a written instrument executed by the Company and Executive.

                    (h)      This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of California without regard to its principles of conflict of laws.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, The parties have executed this Agreement as of the
date first above written.



                      McKesson Corporation         A Delaware Corporation
 
           
 
           

      By    

         

--------------------------------------------------------------------------------

 

          Paul E. Kirincic

          Senior Vice President, Human Resources
 
           
 
           
ATTEST:
           
 
           
 
           
 
           

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Assistant Secretary       Executive

 
           
 
           
By the Authority of the Compensation Committee of the Board of Directors of
McKesson Corporation on March    , 2004.
           

9